DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 03/15/2021 is being considered by the examiner.  A copy of initialed form is attached for Applicant’s record.

Claim Objections
3.	Claims 5 and 6 are objected to because of the following informalities:
Claim recites “the short pulse laser” which has not been worded in the claim 1, but in claim 4.  The office action is established on the assumption that claims 5 and 6 refer to claim 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9-15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bjornard et al. (US 2016-0033837 A1 of record, hereafter Bjornard) in view of Allemand et al.(US 2014-0338735 Al of record, hereafter Allemand).
	Regarding to claim 1, Bjornard discloses a method comprising: providing a substrate (940) and a stack (EC stack 910) overlaying the substrate, the stack comprising:
a first transparent conductive layer (912) over the substrate (940);
a second transparent conductive layer (916) over the substrate (940) (the conductive layers (912, 916) can include transparent conductive layers; and depositing an insulating layer 920);
 a cathodic electrochemical layer (electrochromic layer of the EC stack 914) between the first transparent conductive layer and the second transparent conductive layer; and
an anodic electrochemical layer (counter electrode layer of the EC stack 914) between the first transparent conductive layer and the second transparent conductive layer (an EC film stack 914, wherein the EC film stack can include a counter-electrode (CE) layer and an electrochromic (EC) layer) (see paragraphs [0025], [0036], [0113]; and figure 9B).
	However, Bjornard does not disclose determining a first pattern for a second transparent conductive layer and patterning a first region of the second transparent conductive layer.  Allemand teaches determining a first pattern for a second transparent conductive layer and patterning a first region of the second transparent conductive layer (considering patterning a conductive layer, wherein instead of removing nanowires of the conductive layer, resistivity of conductive medium is altered in selected regions according to a predetermined pattern, and forming a patterned conductive layer including a treated region having a first resistivity and an untreated region having a second resistivity, wherein the conductive layer can be used in 

	Regarding to claim 7, Bjornard in view of Allemand discloses the method of claim 1.  However, Bjornard does not disclose wherein the first resistivity is greater than the second resistivity.  Allemand teaches wherein the first resistivity is greater than the second resistivity (see paragraph [0276]: resistivity of the treated region increases compared to the untreated region).  Therefore, it would have been obvious to one having ordinary skill in the art, before effective filing date of the claimed invention, to apply teaching of Allemand to the device of Bjornard for purpose of patterning transparent conductive layer.

	Regarding to claim 9, Bjornard in view of Allemand discloses the method of claim 1, Bjornard further disclose wherein the substrate comprises a material selected from the group consisting of glass, sapphire, aluminum oxynitride, spinel, polyacrylic compound, -17-Atty Docket No.: 18-SG-0094US02 polyalkene, polycarbonate, polyester, polyether, polyethylene, polyimide, polysulfone, polysulfide, polyurethane, polyvinylacetate, another suitable transparent polymer, co-polymer of the foregoing, float glass, borosilicate glass, and any combination thereof (see paragraph [0116]: the substrate can include one or more various transparent materials, including one or more glasses, crystalline materials, polymer materials, etc.).

2WO4, tungsten, nickel, lithium carbonate, lithium hydroxide, lithium peroxide, and any combination thereof (see paragraph [0025]: an ion conducting (IC) layer).

Regarding to claims 12 and 13, Bjornard in view of Allemand discloses the method of claim 1, Bjornard further discloses wherein the cathodic electrochemical layer comprises an electrochromic material, wherein the electrochromic material comprises a material selected from the group consisting of WO3, V205, MoO3, Nb2O5, TiO2, CuO, Ni2O3, NiO, Ir203, Cr2O3, Co2O3, Mn2O3, mixed oxides (e.g., W-Mo oxide, W-V oxide), lithium, aluminum, zirconium, phosphorus, nitrogen, fluorine, chlorine, bromine, iodine, astatine, boron, a borate with or without lithium, a tantalum oxide with or without lithium, a lanthanide-based material with or without lithium, another lithium-based ceramic material, or any combination thereof (see paragraph [0026]: the EC layer can include tungsten oxides).

Regarding to claim 14, Bjornard in view of Allemand discloses the method of claim 1, Bjornard further disclose wherein the first transparent conductive layer comprises indium oxide, indium tin oxide, doped indium oxide, tin oxide, doped tin oxide, zinc oxide, doped zinc oxide, ruthenium oxide, doped ruthenium oxide, silver, gold, copper, aluminum, and any combination thereof (see paragraph [0030]: the transparent conductive layer including ITO).


Regarding to claim 18, Bjornard discloses an electrochemical device, in Figure 9B, comprising: a substrate (940);
a first transparent conductive layer (912) over the substrate (940);
a second transparent conductive layer (916)(the conductive layers (912, 916) can include transparent conductive layers);
an anodic electrochemical layer (counter electrode of the EC stack 914) between the first transparent conductive layer and the second transparent conductive layer; and
a cathodic electrochemical layer (electrochromic layer of the EC stack 914) between the first transparent conductive layer and the second transparent conductive layer (see paragraphs [0025], [0036], [0113]; and figure 9B).
However, Bjornard does not disclose wherein the second transparent conductive layer comprises a material, wherein the material has a first resistivity and a second resistivity.  Allemand teaches wherein the second transparent conductive layer comprises a material, wherein the material has a first resistivity and a second resistivity (a patterned conductive layer including a treated region having a first resistivity and an untreated region having a second resistivity, wherein the conductive layer can be used in electrochromic windows (see paragraphs [0270], [0278]).  Therefore, it would have been obvious to one having ordinary skill in the art, before 
Regarding to claim 19, Bjornard in view of Allemand discloses the electrochemical device of claim 18, wherein no material is removed from the second transparent conductive layer (neither Bjornard nor Allemand teach removing material from the second conductive layer).

4.	Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bjornard et al. (US 2016-0033837 A1 hereafter Bjornard) in view of Allemand et al.(US 2014-0338735 Al hereafter Allemand) as applied to claim 1 above, and further in view of Costa et al.(US 2014/0139576 A1).
Regarding to claim 8, Bjornard in view of Allemand discloses the method of claim 1.  However, neither Bjornard nor Allemand disclose wherein the first resistivity is between 15 W/sq to 100 W/sq.  Costca et al. teaches wherein the first resistivity of 60Ω/sq which is between 15 Ω/sq to 100 Ω/sq (para.[0019]).  Therefore, it would have been obvious to one having ordinary skill in the art, before effective filing date of the claimed invention, to apply teaching of Costa et al. to the device of Bjornard and Allemand for purpose of patterning transparent conductive layer.

5.	Claims 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bjornard et al. (US 2016-0033837 A1 hereafter Bjornard) in view of Allemand et al.(US 2014-0338735 Al hereafter Allemand) as applied to claim 1 above, and further in view of Bergh et al.(US 2014/0204448 A1).
3, V205, MoO3, Nb2O5, TiO2, CuO, Ir203, Cr2O3, Co2O3, Mn2O3, Ta2O5, ZrO2, HfO2, Sb2O3,a lanthanide-based material with or without lithium, another lithium-based ceramic material, a nickel oxide (NiO, Ni2O3, or combination of the two), and Li, nitrogen, Na, H, or another ion, any halogen, and any combination thereof.  Bergh et al. is in same field of endeavor and teaches the anodic electrochemical layer comprises a material selected from the group consisting of an inorganic metal oxide electrochemically active material, such as WO3, V205, MoO3, Nb2O5, TiO2, CuO, Ir203, Cr2O3, Co2O3, Mn2O3, Ta2O5, ZrO2, HfO2, Sb2O3,a lanthanide-based material with or without lithium, another lithium-based ceramic material, a nickel oxide (NiO, Ni2O3, or combination of the two), and Li, nitrogen, Na, H, or another ion, any halogen, and any combination thereof (“counter electrode 21” in para.[0089]; the counter electrode comprises WO3…para[0091]).  Therefore, it would have been obvious to one having ordinary skill in the art, before effective filing date of the claimed invention, to apply teaching of Bergh et al. to the device of Bjornard and Allemand for purpose of forming electrochromic windows.

6.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bjornard et al. (US 2016-0033837 A1 hereafter Bjornard) in view of Allemand et al.(US 2014-0338735 Al hereafter Allemand) and further in view of Brown (US 20150338713 A1).
Bjornard discloses an electrochemical device coupled to the first panel, the electrochemical device comprising: a substrate (940);

a cathodic electrochemical layer (electrochromic layer of the EC stack 914) overlying the first transparent conductive layer;
an anodic electrochemical layer (counter electrode layer of the EC stack 914) overlying the cathodic electrochemical layer; and
a second transparent conductive layer (916) (see paragraphs [0025], [0036], [0113]; and figure 9B).
However, Bjornard does not disclose wherein the second transparent conductive layer comprises a material, wherein the material has a first resistivity and a second resistivity.  Allemand teaches wherein the second transparent conductive layer comprises a material, wherein the material has a first resistivity and a second resistivity (considering patterning a conductive layer, wherein instead of removing nanowires of the conductive layer, resistivity of conductive medium is altered in selected regions according to a predetermined pattern, and forming a patterned conductive layer including a treated region having a first resistivity and an untreated region having a second resistivity, wherein the conductive layer can be used in electrochromic windows; see paragraphs [0270], [0278]).  Therefore, it would have been obvious to one having ordinary skill in the art, before effective filing date of the claimed invention, to apply teaching of Allemand to the device of Bjornard for purpose of patterning transparent conductive layer.
Bjornard and Allemand discloses the electrochromic device as described above.  However, Bjornard and Allemand do not expressly disclose a first panel; a second panel; and a spacer frame disposed between the first panel and the second panel.
Brown discloses an insulated glazing unit, in Figure 3A, comprising a first panel (405); a second panel (435); and a spacer frame (425a) disposed between the first panel (405) and the .

Allowable Subject Matter
Claims 2-6 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: (claim 2) wherein patterning the second transparent conductive layer to form the first resistivity and the second resistivity is patterned through the insulating layer; (claim 17) wherein patterning the second transparent conductive layer to form the first resistivity and the second resistivity is patterned after forming the stack.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN TRA whose telephone number is (571)272-2343. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TUYEN TRA/            Primary Examiner, Art Unit 2872